Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS -Dreyfus/Standish Global Fixed Income Fund On September 7, 2016, Dreyfus/Standish Global Fixed Income Fund (the "Fund"), a series of Dreyfus Investment Funds, purchased 24,825 3.875% Senior Notes due September 12, 2023 issued by Royal Bank Scotland Group PLC (CUSIP No. 780097BD2) (the "Notes") at a purchase price of $99.97 per Note, including underwriter compensation of 0.375%. The Notes were purchased from Bank of America, N.A, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC CIBC World Markets Corp Danske Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC RBS Securities, Inc. Societe Generale Corporate & Investment Banking UniCredit Capital Markets LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on October 26-27, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS -Dreyfus/Standish Global Fixed Income Fund On September 29, 2016, Dreyfus/Standish Global Fixed Income Fund (the "Fund"), a series of Dreyfus Investment Funds, purchased 5,725 3.450% Senior Notes due October 4, 2026 issued by Viacom, Inc. (CUSIP No. 92553PBB7) (the "Notes") at a purchase price of $99.481 per Note, including underwriter compensation of 0.45%. The Notes were purchased from Morgan Stanley & Co., LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNP Paribas Securities BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Deutsche Bank Securities Inc. LionTree Advisors LLC Merrill Lynch, Pierce, Fenner & Smith, Incorporated Morgan Stanley & Co. LLC Mizuho Securities USA Inc. MUFG Securities Americas Inc. Samuel A. Ramirez & Company, Inc. RBC Capital Markets, LLC RBS Securities, Inc. Santander Investment Securities, Inc. SMBC Nikko Securities America, Inc. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC The William Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on October 26-27, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS -Dreyfus/Standish Global Fixed Income Fund On June 2, 2016, Dreyfus/Standish Global Fixed Income Fund (the "Fund"), a series of Dreyfus Investment Funds, purchased 8,150 1.90% Senior Notes due June 7, 2019 issued by Aetna, Inc. (CUSIP No. 00817YAT5) (the "Notes") at a purchase price of $99.925 per Note, including underwriter compensation of 0.45%. The Notes were purchased from Citibank, NA, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital, Inc. BNY Mellon Capital Markets, LLC Citigroup Global Markets, Inc. Credit Suisse Securities (USA) LLC Fifth Third Securities, Inc. HSBC Securities (USA) Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Morgan Stanley & Co. LLC PNC Capital Markets, LLC SunTrust Robinson Humphrey, Inc. UBS Securities LLC U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on October 26-27, 2016. These materials include additional information about the terms of the transaction.
